DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Firey on 2/10/2022 and 2/24/2022.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by the applicant on 01/31/2022.

17. (Currently Amended) A semiconductor device comprising: 5Atty. Dkt. No. 15202-000147-US U.S. Application No. 16/890,228
a substrate; 
a vertical pattern on the substrate and extending in a first direction perpendicular to an upper surface of the substrate; 
interlayer insulating layers, spaced apart from each other in the first direction, a side surface of each of the interlayer insulating layers facing a side surface of the vertical pattern; 
a single gate electrode between the interlayer insulating layers, a side surface of the single gate electrode facing the side surface of the vertical pattern; 

a plurality of data storage patterns between the single gate electrode and the vertical pattern in a second direction, the plurality of data storage patterns spaced apart from each other in the first direction, 
wherein 
the second direction is perpendicular to the first direction, 
the single gate [[single]] electrode includes a plurality of first gate portions and a
second gate portion between the plurality of first gate portions,
the plurality of first gate portions face the plurality of data storage 
patterns,
 each of the plurality of first gate portions includes a protrusion protruding further than the second gate portion in a direction of the vertical pattern, or the second gate portion includes a protrusion protruding further than the plurality of first gate portions in a direction of the vertical pattern 
the plurality of data storage patterns include a lower data storage pattern and an upper data storage pattern on the lower data storage pattern, 6Atty. Dkt. No. 15202-000147-USU.S. Application No. 16/890,228the single gate electrode includes a center portion between an upper surface and a lower surface of the single gate electrode, 
an upper surface of the lower data storage pattern is at a lower level than the center portion of the single gate electrode and is at a higher level than the lower surface of the single gate electrode, 
and a lower surface of the upper data storage pattern is at a higher level than the center portion of the single gate electrode and is at a lower level than the upper surface of the single gate electrode.

19. (Currently Amended)
A semiconductor device comprising: 

a vertical structure penetrating through the stack structure in a first direction, 
wherein 
7Atty. Dkt. No. 15202-000147-US U.S. Application No. 16/890,228 the stack structure includes a plurality of interlayer insulating layers and a plurality of gate electrodes, stacked alternately and repeatedly, 
at least a portion of the vertical structure includes a vertical pattern, a first dielectric layer, a second dielectric layer, and a plurality of data storage patterns, 
the first dielectric layer is between a side surface of the vertical pattern and the stack structure, 
the second dielectric layer is between the side surface of the vertical pattern and the first dielectric layer, 
the plurality of data storage patterns is between the first dielectric layer and the second dielectric layer, 
each of the plurality of data storage patterns has a first side surface and a second side surface, opposing each other, 
the first dielectric layer covers the first side surface, an upper surface, and a lower surface of each of the plurality of data storage patterns, and 
the second dielectric layer includes portions that overlap the first dielectric layer and the interlayer insulating layers in [[a]] the first direction.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 & 19, the prior art made of record does not disclose or suggest either alone or in combination “….and the second dielectric layer includes portions that overlap the first dielectric layer and the interlayer insulating layers in the first direction…” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
SAWA or MURAKOSHI fail to disclose the second dielectric layer overlap the interlayer insulating layers in the first direction and therefore fail to disclose above limitation as a whole in the claimed context. Other cited arts fail to cure deficiencies of SAWA or MURAKOAHI.
With respect to claim 17, the prior art made of record does not disclose or suggest either alone or in combination “the plurality of data storage patterns include a lower data storage pattern and an upper data storage pattern on the lower data storage pattern, 6Atty. Dkt. No. 15202-000147-USU.S. Application No. 16/890,228the single gate electrode includes a center portion between an upper surface and a lower surface of the single gate electrode, an upper surface of the lower data storage pattern is at a lower level than the center portion of the single gate electrode and is at a higher level than the lower surface of the single gate electrode, and a lower surface of the upper data storage pattern is at a higher level than the center portion of the single gate electrode and is at a lower level than the upper surface of the single gate electrode” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
MURAKOSHI fails to disclose above limitation in the claimed context. Applicant’s relevant argument is persuasive. Other cited arts fail to cure deficiencies of MURAKOSHI.
Claims 2-16 are allowed being dependent on claim 1.
Claim 18 is allowed being dependent on claim 17.
Claim 20 is allowed being dependent on claim 19.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/K.A. R/Examiner, Art Unit 2813

/SHAHED AHMED/Primary Examiner, Art Unit 2813